Title: Invoice from Henry Ingle, 10 July 1804
From: Ingle, Henry
To: Jefferson, Thomas


               
                  Washington 10th 1804
               
               
                  
                     Mr Thomas Jefferson
                     
                     
                  
                  
                     
                     Bot of Henry Ingle
                     
                  
                  
                     1
                     doble Iron fore Plaine
                     
                     2.00
                  
                  
                     1
                     do—do Jack do
                     
                     1.25
                  
                  
                     1
                     dodo Something do
                     
                     1.12½
                  
                  
                     8
                     Commode Handles
                     @ 22
                     1.76
                  
                  
                     4
                     Rose   do
                     @ 12½
                     0.50
                  
                  
                     
                     
                     
                     $ 6.63½
                  
                  
               
               
               Recd Payment in full
               $6.63½
               
                  
                     Henry Ingle
                  
               
            